Citation Nr: 0900935	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for high cholesterol, 
to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2005 and April 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
San Diego, California, and Louisville, Kentucky.  The former 
granted service connection for diabetes, with a 20 percent 
evaluation and an effective date of February 23, 2005, and 
denied entitlement to service connection for high blood 
pressure and high cholesterol.  The latter denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  The RO in Louisville, Kentucky, maintains 
jurisdiction of the veteran's claim file.

The issues have been re-characterized to comport to the 
medical evidence of record.

The medical evidence of record indicates that the veteran has 
been diagnosed with coronary artery disease (CAD), and the 
veteran has indicated that he has heart problems due to his 
high blood pressure and cholesterol.  Entitlement to service 
connection for CAD, or any other type of heart problems other 
than hypertension and high cholesterol, is not currently 
before the Board and is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years 
thereafter; and the preponderance of the competent medical 
evidence indicates that the current hypertension is not 
related to service and is not secondary to the veteran's 
service-connected diabetes mellitus.  
2.  High cholesterol is not a disability for VA compensation 
purposes.

3.  Bilateral hearing loss was not shown in service or for 
many years thereafter; and the preponderance of the competent 
medical evidence is against a finding of a relationship 
between the current bilateral hearing loss and service.

4.  Tinnitus was not diagnosed in service or for many years 
thereafter; and the preponderance of the competent medical 
evidence is against a finding of a relationship between the 
current tinnitus and service.

5.  The veteran's diabetes mellitus does not require 
regulation of activities.  


CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively, nor is it caused or 
aggravated by the veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 
(2008).

2.  High cholesterol was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

5.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7913 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the July 2005 rating decision, the RO 
provided the appellant pre-adjudication notice by letter 
dated in March 2005.  With respect to the April 2006 rating 
decision, the RO provided the appellant pre-adjudication 
notice by letter dated in October 2005.  With respect to both 
rating decisions, the RO provided post-adjudication notice by 
letters dated in June 2006, January 2007, and January 2008.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the 
existence or etiology of the claimed high cholesterol.  VA's 
duty to assist doctrine does not require that the veteran be 
afforded a medical examination, however, because high 
cholesterol is not a disability for VA compensation purposes.  
See, McLendon v. Nicholson, 20 Vet. App. 79, 82-83  (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 
3.159 (c) (2008).  

A medical examination was not provided regarding the etiology 
of the claimed hypertension disability on a direct incurrence 
basis.  VA's duty to assist doctrine does not require that 
the veteran be afforded a medical examination, however, 
because there is no evidence indicating an association 
between an in-service disease, injury, or event, and the 
claimed hypertension disability.  See, McLendon v. Nicholson, 
20 Vet. App. at 82-83; Charles v. Principi, 16 Vet. App. 370; 
38 C.F.R. § 3.159 (c).  

The issue of the evaluation to be assigned the now-service 
connected diabetes mellitus is a "downstream" issue.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a March 2005 letter.  Additional notice, 
including that concerning the issues of establishing higher 
evaluations and effective dates, was provided by June 2006 
and January 2007 letters.  The claim was subsequently re-
adjudicated in a July 2007 supplemental statement of the case 
(SSOC).  The veteran had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the existence and 
etiology of his claimed hypertension disability, hearing 
loss, and tinnitus, and the severity of his diabetes mellitus 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertension

The veteran seeks service connection for hypertension, to 
include as secondary to his diabetes mellitus disability.  He 
says that he has had hypertension since 1979.

Where certain chronic diseases, including hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

The record shows that the veteran currently has hypertension.  
Private medical records dated in April 1999 note that the 
veteran was given an assessment of hypertension.  A VA 
examination was conducted in April 2005, and the veteran was 
given a diagnosis of hypertension.  It was noted that the 
onset of hypertension was in 1979.  VA treatment records 
dated in December 2006 note that the veteran has 
hypertension.

Service medical records (SMRs) do not show any in-service 
complaints, findings, or diagnoses of hypertension or any 
other potentially related disease or disability.  The 
veteran's July 1967 separation examination, which includes a 
systolic blood pressure measurement of 118 and a diastolic 
measurement of 88, notes that the veteran had no defects or 
diagnoses.   

Additionally, there is simply no competent medical evidence 
that the veteran's hypertension is related to service on a 
direct or secondary basis.  

A VA medical examination was conducted in April 2005.  The 
examiner noted that she reviewed the veteran's claim file.  
The examiner noted that the veteran's onset of hypertension 
was in 1979.  The examiner opined that hypertension is less 
likely as not caused by, or the result of, diabetes mellitus, 
and also that it is less likely as not that diabetes mellitus 
has aggravated any pre-existing hypertension.  The rationale 
provided for this opinion was that both hypertension and 
diabetes are stable, with no evidence of aggravation.

Regarding the veteran's claim that his hypertension is 
directly related to service, the negative evidence in this 
case outweighs the positive.  The veteran's SMRs, indicate 
that there was no incurrence of hypertension during service.  
There is no medical evidence of record indicating a 
relationship between hypertension and any disease or event in 
service.  

There is no evidence of record indicating that hypertension 
was diagnosed within one year of the veteran's separation 
from service.  Therefore, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

In fact, the medical evidence of record shows that the 
veteran developed hypertension approximately 12 years 
following his separation from service.  The passage of 
approximately 12 years before any evidence of the disability 
is of record weighs heavily against a finding that such 
disability is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309; Maxson v. West, 12 Vet. App. 453, 459 
(1999).   

Although the veteran has argued that his current diagnosis is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that the veteran did not develop 
hypertension until many years after service.  

Similarly, regarding the veteran's claim that his 
hypertension is secondary to his service-connected diabetes 
mellitus, the negative evidence in this case again outweighs 
the positive.  Although the veteran has argued that his 
current hypertension is secondary to his service-connected 
diabetes mellitus, this is not a matter for an individual 
without medical expertise.  See Grivois v. Brown, 6 Vet. App. 
136.  The veteran's lay assertions have been considered, but 
they do not outweigh the opinion of the April 2005 VA 
examiner, which clearly indicates that the veteran's 
hypertension is not related to his service-connected diabetes 
mellitus, and that his diabetes mellitus has not aggravated 
his hypertension.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hypertension is not warranted.  Gilbert v. Derwinski, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

B.  High Cholesterol  

The veteran seeks service connection for high cholesterol, to 
include as secondary to diabetes.  He claims that he has had 
high cholesterol since 1979.

Service connection is only warranted where the evidence 
demonstrates a disability.  "Disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1 (2008); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).   A symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   As elevated cholesterol does not constitute a 
disability, service connection for high cholesterol can not 
be awarded regardless of whether the veteran has the claimed 
high cholesterol condition.

The preponderance of the evidence is against the claim for 
high cholesterol; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

C.  Bilateral Hearing Loss and Tinnitus

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He claims that he is presently suffering 
from hearing loss and tinnitus as a result of noise exposure 
during service, particularly while serving as a medic and 
being exposed to loud noises in combat zones without hearing 
protection.

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. §§ 
1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

The record shows a present bilateral hearing loss and 
tinnitus disabilities.  A private audiological report dated 
in January 2002 notes that the veteran has severe high 
frequency hearing loss in his left ear and moderate to severe 
high frequency hearing loss in his right ear.  A March 2006 
VA audiological examination report notes that the veteran is 
suffering from moderately severe to severe high frequency 
sensorineural hearing loss in his right ear and mild to 
profound sharply sloping sensorineural hearing loss in his 
left ear.  It was also noted that bilateral tinnitus was 
present.  

The next issue is whether there is evidence of any in-service 
incurrence of hearing loss or tinnitus.  The service medical 
records (SMRs) are negative.  Indeed, upon separation, July 
1967 audiological testing was conducted and the veteran was 
noted to have no defects or diagnoses.  Personnel records 
reflect that the veteran's military occupational specialty 
(MOS) was as a medical specialist.  According to the 
veteran's statements, he was routinely exposed to noise from 
machine guns, mortar blasts, and helicopters during service.  
The veteran has not received a medal denoting he had combat 
service, however, the veteran did serve in Viet Nam and he is 
competent to state that he was exposed to loud noises 
consistent with such service.  Further, the Board finds the 
veteran's statements to be credible.  Therefore, his exposure 
to acoustic trauma in service is conceded.

As the record shows present hearing loss and tinnitus 
disabilities and exposure to acoustic trauma in service, the 
determinative issue is whether these are related.

A VA examination was conducted in March 2006.  The examiner 
noted that he reviewed the veteran's claim file.  The veteran 
reported that during service he was exposed to noise from 
machine guns and mortar blasts while working in combat areas, 
and from helicopter noise when he frequently loaded and 
unloaded supplies.  As a civilian the veteran reported that 
he worked in factories his entire life and has been exposed 
to industrial noise.  He utilized hearing protection over the 
past 30 years.  The examiner opined that the veteran's 
current bilateral hearing loss and tinnitus are less likely 
as not caused by, or a result of, noise exposure in the 
service.  The examiner's rationale for his opinion was that 
the veteran's induction and separation hearing examinations 
show normal bilateral hearing, which would indicate that 
damage to the veteran's hearing did not occur while he was 
serving in Viet Nam.  The examiner opined further that the 
veteran's current bilateral hearing los and tinnitus are more 
likely to have occurred as a result of industrial noise 
exposure over the post-service years.

The first contemporaneous medical evidence of hearing loss of 
record is in 1996. This is more than 20 years after the one-
year presumptive period from discharge from service; thus, 
service connection is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the passage of more 
than 20 years before any evidence of the disabilities is of 
record weighs heavily against a finding that such 
disabilities are related to service on a direct basis.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses of 
bilateral hearing loss and tinnitus are related to noise 
exposure in service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, notably the March 2006 VA audiological examination, 
which shows that there is no relation between the veteran's 
current diagnoses of bilateral hearing loss and tinnitus and 
noise exposure during service.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175.

The preponderance of the evidence is against the claims for 
bilateral hearing loss and tinnitus; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

II.  Evaluation of Diabetes Mellitus

The veteran seeks an evaluation in excess of 20 percent for 
diabetes mellitus.  The veteran contends that he is entitled 
to a higher rating for his diabetes disability.  

The RO originally granted service connection for diabetes 
mellitus type II in July 2005, with a rating of 20 percent 
under 38 C.F.R. § 4.119, DC 7913, and an effective date of 
February 23, 2005.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2008); 38 C.F.R. § 4.1 (2008).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2008).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007); see also 
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's diabetes is rated under 38 C.F.R. § 4.119, DC 
7913.  A 20 percent evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. 

Note (1) of DC 7913 provides that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.

A February 2005 VA's physician statement form notes that the 
veteran has diabetes mellitus, and it requires insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  The physician did not mark an option on the form that 
notes the veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  It was noted 
that the veteran has no complications that are directly due 
to diabetes mellitus.  

A VA examination was conducted in April 2005.  The examiner 
noted that she reviewed the veteran's claim file and 
conducted physical and laboratory tests of the veteran.  
There were no symptoms of peripheral or diabetic neuropathy.  
The examiner noted hat the veteran's diabetes mellitus did 
not involve a history of hospitalization or surgery, history 
of trauma to the pancreas, history of neoplasm, no episodes 
of hypoglycemic reactions or ketoacidosis, and no weight 
change since the last examination.  The examiner noted that 
the veteran was told to follow a restricted or special diet, 
but was not told to regulate or restrict activities.  The 
veteran is able to engage in strenuous activities.  The 
examiner opined that the veteran's erectile dysfunction was 
present prior to diabetes and is not considered secondary.  
The veteran had no peripheral edema, and there was no 
significant general occupational effects.  It was noted that 
the veteran's usual occupation is as a factory worker.

Under DC 7913 ratings in excess of 20 percent are not 
assignable in the absence of diabetes that requires insulin, 
restricted diet, and regulation of activities.  See 38 C.F.R. 
§ 4.119.  The February 2005 VA physician's statement form 
does not note that the veteran is required to regulate his 
activities, and the April 2005 VA examination report 
indicates that the veteran's diabetes mellitus does not 
require regulation of activities.  Furthermore, the April 
2005 VA examination report notes that there are no episodes 
of hypoglycemic reactions or ketoacidosis, and neither the 
February 2005 VA physician's statement form or the April 2005 
VA examination report note that the veteran has any 
complications of diabetes mellitus.  
The April 2005 VA examiner also opined that the veteran's 
erectile dysfunction was present prior to diabetes and is not 
considered secondary.  Thus, the veteran's diabetes mellitus 
disability does not warrant an evaluation in excess of 20 
percent under DC 7913, and there are no complications of 
diabetes, including erectile dysfunction, that can be 
separately evaluated.  38 C.F.R. § 4.119.  

As the criteria for assignment of the next higher 40 percent 
rating are not met, the criteria for the even higher rating 
of 60 percent are likewise not met.
As noted above, the Board must consider whether a "staged" 
rating is appropriate (i.e., different percentage ratings for 
different periods of time).  Fenderson v. West, 12 Vet. App. 
119. "Staged ratings" are inappropriate in this case because 
there is no identifiable period of time since the effective 
date of service connection during which the veteran's 
diabetes mellitus warranted a rating higher than 20 percent.

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the severity of his disability, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The preponderance of the evidence is against an initial 
evaluation in excess of 20 percent for diabetes mellitus; 
there is no doubt to be resolved; and an increased rating is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

The veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227.  The 
evidence does not show frequent hospitalization or marked 
interference with employment.  As noted in the April 2005 VA 
examination report the veteran works as a factory worker and 
his diabetes mellitus has no significant general occupational 
effects and has not lead to any hospitalizations.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, there is no basis for further action on 
this question.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for high cholesterol, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


